F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        MAR 26 2001
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 AHMED ABDELSAMED,
              Plaintiff - Appellant,                    No. 00-1470
 v.                                               (D.C. No. 00-WM-1629)
 STATE OF COLORADO; EL PASO                              (D. Colo.)
 COUNTY; DAVID PARRISH,
 individually and in his official
 capacity as El Paso District Court
 Judge; DAVID GRIFFITH,
 individually and in his official
 capacity as El Paso Courthouse
 Magistrate; REBECCA BROMLEY,
 individually and in her official
 capacity as El Paso County Judge;
 DONALD CAMPBELL, individually
 and in his official capacity as El Paso
 Courthouse Judge,
              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before SEYMOUR, McKAY, and BRORBY, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

       Plaintiff, proceeding pro se, originally filed a 282-page complaint. The

district court struck the complaint because it failed to set forth “a short and plain

statement of the claim” as required by Federal Rule of Civil Procedure 8(a). The

court instructed Plaintiff to file an amended complaint conforming to rule 8(a).

Plaintiff responded by filing a 103-page complaint, which the court again found

noncompliant with rule 8(a) and therefore dismissed the suit without prejudice.

We review the court’s decision for abuse of discretion.       See Kuehl v. F.D.I.C. , 8

F.3d 905, 908 (1st Cir.1993),    cert. denied , 511 U.S. 1034 (1994).

       Although pro se litigants’ filings are held to “less stringent standards than

formal pleadings drafted by lawyers,”     Haines v. Kerner , 404 U.S. 519, 520 (1972)

(per curiam), they are still subject to the federal rules of civil and appellate

procedure. See Ogden v. San Juan County , 32 F.3d 452, 455 (10th Cir. 1994),

cert. denied , 513 U.S. 1090 (1995). At minimum, rule 8(a) requires a

comprehensible, “short and plain” statement of the claim(s) sufficient to give the

opposing party reasonable and fair notice of the basis of the complaint.      See, e.g. ,

Carpenter v. Williams , 86 F.3d 1015, 1016 (10th Cir. 1996);       Monument Builders


                                            -2-
v. Am. Cemetery Ass’n , 891 F.2d 1473, 1480 (10th Cir. 1989),      cert. denied , 495

U.S. 930 (1990).    The district court did not abuse its discretion by finding that

Plaintiff’s amended complaint failed this minimum standard. Indeed, it would be

manifestly unfair to expect Defendants to respond reasonably to Plaintiff’s

colossal, often incomprehensible, complaint.

       Plaintiff’s motion on appeal for default judgment is    DENIED . The

judgment of the district court is   AFFIRMED .

                                                  Entered for the Court


                                                  Monroe G. McKay
                                                  Circuit Judge




                                            -3-